The opinion of the Court was delivered by
Moses, C. J.
It would be difficult to take any view of the case, which, testing the verdict by the principles of law applicable to the facts proved, could allow it to stand.
The charge of the presiding Judge that “if the promises were made and the note given by the defendants in ignorance of their rights as established by law, then they are not liable for the interest which accrued during the war, and, deducting that sum, thejury will find for the plaintiffs the amount actually due,” was error, nor was its force abated or qualified by his additional remark in the follow*489ing language: “This I conceive to be the law: but if not the law, it is certainly the justice of the case.” While, under the issues presented, the jury were to find the facts, it was the duty of the Court to instruct them as to the law by which their effect was to be determined. They were not at liberty to substitute their sense of the abstract justice which should regulate the verdict in the place of their obligation to consider and pass upon the relative rights of the parties by the standard supplied by the law. It is not necessary to dwell upon the results which would ensue if such a license were allowed to juries, who are hound to decide by the. law laid down by the bench, and not by conclusions drawn from their own ideas of naked justice. The appellants could not exonerate themselves from the payment of the note by ignorance of their legal rights when they executed it. Such a plea cannot be interposed to defeat the full effect of the instrument. It was enough on this part of the case to refer to the well-considered decision in Lawrence vs. Beaubien, 2 Bail., 624. There, in an elaborate opinion, the proper distinction between ignorance and mistake is fully considered and discussed. The terms, in legal contemplation, do not import the same significance and should not be confounded. Ignorance implies a total want of knowledge in reference to the subject matter. Mistake admits a knowledge, but implies a wrong conclusion. Where one is misled by the advice of another, he may refer his mistake to the suggestions which prompted his action, as is said in the case referred to: “it is capable of proof,” but ignorance concedes the want of all knowledge, and action under it proceeds from one’s own will not influenced by the counsel of another. Richards here, so far as is developed by the testimony, when he gave the note, does not seem to have considered whether the plaintiff was legally entitled to interest on the debt for which it was given. But even where one can claim relief from a contract on the ground of mistake of law, it is held in Lawrence vs. Beaubien, that the rule can only apply to contracts “ where one party acquired nothing, and the other neither parted with any right nor suffered any loss, which, ex cequo et bono, ought not to be binding.” If Richards had not given a note, the appellants at least as early as 1866 could have sued and obtained judgment on the open account, and thus converted it into an interest-hearing demand. He cannot consistently ask to be relieved from the effect of his own mistake without first repairing the loss which it has caused to the other.
*490The language of Ch. Kent, in Lyon vs. Richmond, (2 John. Ch.,) may be well adopted in this case. At page 59 he says: “ The Courts do not undertake to relieve parties from their acts and deeds fairly done on a full knowledge of facts, though under a mistake of the law. There is no other principle which is safe and practicable in the common intercourse of mankind. And to permit a subsequent judicial decision in any one given case, on a point of law, to open or annul everything that has been done in other cases of the like kind for years before, under a different understanding of the law, would lead to the most mischievous consequences. Fortunately for the peace and happiness of society, there is no such pernicious precedent to be found.”
There was error, too, in the omission on the part of the Court to charge as requested — that, if the jury concluded from the facts in evidence that the note in suit was given in consideration of further time extended on the debt, originally contracted in 1861, it must be sustained as a binding agreement on both the parties, subject to all the legal consequences it involved. The extension in itself was a benefit to the one party and the interest promised of profit to the other. There was mutuality in the consideration which led to the execution of the note, and the defendants, after availing themselves of the advantage which it conferred upon them, cannot be allowed to convert it to the prejudice of the plaintiff.
The motion for a new trial is granted, and the case remitted to the Circuit Court.
Wright, A. J., and Willard!, A. J., concurred.